DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 January 2022 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, line 1, “The present invention relates to an” should be changed to --An-- (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “230”.  
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “hydraulic lifting device” (claim 1), “a motor unit” (claim 8), “a plurality of ball screw devices” (claim 8), “a drive motor” (claim 8), “a drive sprocket” (claim 8), “a chain” (claim 8), “a driven sprocket” (claim 8) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-8 are objected to because of the following informalities: 
	In claim 1, 4th line from bottom, --one or more-- should be added before “blade”.
In claim 3, 2nd line from bottom, “(in a z axis)” should be changed to --, in the z-axis,-- (to remove the parentheses and imbue proper antecedent basis practice by addition of --the--).
In claim 3, last line, “(in a z axis)” should be changed to --, in the z-axis,-- (to remove the parentheses).
In claim 4, 3rd line from bottom, “(in x and y axes)” should be changed to --, in the x and y axes,-- (to remove the parentheses and imbue proper antecedent basis practice by addition of --the--).
In claim 4, last two lines, “(in the x and y axes)” should be changed to --, in the x and y axes,-- (to remove the parentheses).
	In claim 5, last line, --one or more-- should be added before “blade”.
In claim 6, last three lines, “, so that the wind power generation apparatus functions as a tower crane when necessary” should be deleted (since it is superfluous/unclear in light of “tower crane” being antecedently recited).
In claim 7, line 2, “the” (before “blade”) should be changed to --each--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
-“one or more blade modules… configured to be rotated by wind power to generate electricity”;
-“a remote control unit” (claim 1) that is “configured to remotely control an operation thereof” (claim 1) and/or that “performs wind power generation in such a manner as to rotate the blades using the wind power… by operating the jib unit according to  preset program or by manually operating the jib unit” (claim 3) and/or that “collects weather information in real time” and/or “determines three-dimensional (3D) location information of the jib unit based on the collected weather information” (claim 3)  and/or “generates x-, y- and z-axis displacement values by comparing the determined three-dimensional location information with current three-dimensional location information of the jib unit, generates an operation signal based on the generated displacement values, and transfers the generated operation signal to the telescopic cage and the swing device control gear unit” (claim 3) and/or “determines a number of rotations, direction of rotation, and number of elevation/lowering acts of the jib unit based on collected weather information, generates a plurality of operation signals, and transmits a series of operation signals to the telescopic cage and the swing device control gear unit” (claim 5);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-8 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “a remote control unit” that performs various functions (identified above) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The limitation “remote control unit” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”). Due to dependency, this rejection also applies to claims 2-8.

In claim 3, the limitation recited as “a telescopic cage” (claim 1) that “reads a z-axis displacement value included in the operation signal and transmit the z-axis displacement value to the hydraulic lifting device, thereby allowing the jib unit to be selectively raised and lowered such that a current height (in a z axis) of the jib unit reaches a determined height (in the z axis) of the jib unit” (claim 3) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163.03 (V), an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. According to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. In the instant case, the originally filed disclosure does not describe how the instant “telescopic cage” performs the instant reading and/or transmission of signals/values. Due to dependency, this rejection also applies to claims 4-8.

In claim 4, the limitation recited as “a swing device control gear unit” that performs the function “reads x- and y-axis displacement values included in the operation signal” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention.  According to MPEP 2163.03 (V), an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. According to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. In the instant case, the originally filed disclosure does not describe how the instant “swing device control gear unit” performs the instant function of reading values/signals. Due to dependency, this rejection also applies to claims 5-8.

In claim 8, the limitation recited as “the motor unit comprises a plurality of ball screw devices driven by a drive motor, a drive motor, a drive sprocket, a chain, and a driven sprocket” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. In the instant case, the originally filed disclosure does not show and/or describe how the instant list of elements are configured and/or arranged relative to each other. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “wired/wireless” renders the claim indefinite since the meaning (or, and/or, etc.) of the “/” is unclear. Due to dependency, this rejection also applies to claims 2-8.

In claim 1, the limitation recited as “a remote control unit” that performs various functions (identified above) renders the claim indefinite since the corresponding structure of this 112(f) limitation is unclear. The limitation “remote control unit” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See MPEP 2181 ll-A stating “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118,1123] (Fed. Cir. 2007), put the point this way: ‘The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure’”). Due to dependency, this rejection also applies to claims 2-8.

In claim 1, the limitation recited as “the remote control unit performs wind power generation in such a manner as to rotate the blade modules using the wind power” renders the claim indefinite since it is unclear how a “remote control unit” is “perform[ing] wind power generation” if the “blade modules” are “rotate[d]… using the wind power”. Due to dependency, this rejection also applies to claims 2-8.

In claim 1, the limitation recited as “when wind speed is not insufficient” renders the claim indefinite since it is unclear what conditions satisfy the instant conditional statement. Due to dependency, this rejection also applies to claims 2-8.

In claim 3, the limitation recited as “determines three-dimensional (3D) location information of the jib unit based on the collected weather information” renders the claim indefinite since it is unclear how “weather information” correlates with “three-dimensional (3D) location information of the jib unit”. Due to dependency, this rejection also applies to claims 4-8.

In claim 5, the limitation recited as “the remote control unit determines a number of rotations, direction of rotation, and number of elevation/lowering acts of the jib unit based on collected weather information” renders the claim indefinite since it is unclear how “weather information” correlates with “number of rotations, direction of rotation, and number of elevation lowering acts”. Due to dependency, this rejection also applies to claims 6-8.

In claim 5, the limitation recited as “elevation/lowering” renders the claim indefinite since the meaning (or, and/or, etc.) of the “/” is unclear. Due to dependency, this rejection also applies to claims 6-8.

In claim 5, the limitation recited as “lifting/lowering” renders the claim indefinite since the meaning (or, and/or, etc.) of the “/” is unclear. Due to dependency, this rejection also applies to claims 6-8.

In claim 5, the limitation recited as “artificial wind power” renders the claim indefinite since it is unclear what constitutes “artificial wind”. Due to dependency, this rejection also applies to claims 6-8.

Examiner’s Comment
Although the claims have not been rejected over prior art, patentability of the claimed invention cannot be determined in light of the 35 U.S.C. 112(a) rejections set forth above. The references mentioned below disclose various aspects of the disclosed/claimed invention.
The corresponding structure of the 35 U.S.C. 112(f) limitation “blade module… configured to be rotated by wind power to generate electricity” (claim 1) is considered to include a base frame, a plurality of blades, and a motor unit installed inside the frame (see pg.13:ll.16-19).

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Dalla (EP 2330069 A1; see attached copy) discloses a tower crane having a wind turbine attached thereto.
Fenker et al. (US 9,969,600) discloses a tower crane having a base, a mast, a tower mast, a jib, a counter jib, various hoists, and a remote control unit for controlling the positioning of the jib.
Reich (US 3,894,635) discloses a tower crane having a vertical sleeve that can be raised/lower by an actuator.
Reich ‘814 (US 4,196,814) discloses a tower crane having a telescopic mast.
Hagay (WO 2018/211489; see attached copy) discloses a tower crane having a remote control system.
Miu (CN 201764394; see IDS submission) discloses a tower crane having a wind turbine attached thereto.
Hamada et al. (JP 2003246586 A; see IDS submission) discloses wind turbines attached to ends of an elevated platform of a crane.
Duddle et al. (EP 2065331 A2; see IDS submission) discloses a winter turbine attached to the top of a tower crane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745